Citation Nr: 1027698	
Decision Date: 07/23/10    Archive Date: 08/02/10

DOCKET NO.  06-13 648	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for cause of the Veteran's 
death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and her son-in-law




ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The Veteran served on active duty from June 1943 to May 1946, 
December 1946 to January 1957, and February 1966 to August 1973.  
He died in October 2003.  The appellant is the Veteran's 
surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2004 rating decision by the Atlanta, 
Georgia, Department of Veterans Affairs (VA) Regional Office 
(RO), which denied the benefit sought.

In November 2008, the appellant and her son-in-law testified at a 
personal hearing before the undersigned Veterans Law Judge.  A 
transcript of that hearing has been associated with the claims 
file.

The Board denied the appellant's claim in March 2009, and she 
appealed the decision to the United States Court of Appeals For 
Veterans Claims (Court).  In a January 2010 Order, the Court 
granted a Joint Motion to Remand, vacated the March 2009 Board 
decision, and remanded the case to the Board for further 
appellate review consistent with the Motion.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

REMAND

At the time of his death the Veteran's service-connected 
disabilities included degenerative arthritis of the right hand, 
the lumbar spine, with radiculopathy, the left hand, the cervical 
spine, with limitation of motion, and the thoracic spine.  He was 
also in receipt of individual unemployability benefits but for 
less than the required 10-year period.

The Certificate of Death indicates the Veteran died in October 
2003 due to cardiopulmonary arrest, due to multisystem organ 
failure, as a consequence of open heart surgery.  Cervical and 
lumbar radiculopathy was listed as a significant condition 
contributing to death but not related to the cause of death.  An 
autopsy was not performed.  

The appellant contends the Veteran's service-connected cervical 
and lumbar radiculopathy was a contributory factor in his 
cardiopulmonary arrest, which was the primary cause of death.  
The appellant also argues the Veteran's nonservice-connected 
diabetes mellitus, type II, residuals of a left nephrectomy, and 
service-connected malaria, all contributed to his multisystem 
organ failure.  See Board hearing transcript, p. 6.

The basis of the Motion was that the Board determined the 
Veteran's service-connected disabilities did not contribute to 
his death without explaining why a medical review of the file was 
not necessary.  The March 2009 Board decision agreed with the RO 
that the medical evidence in the claims file was sufficient to 
male the determination without a medical review.  See, i.e., 
38 C.F.R. § 3.159(c)(4) (2009).

A contributory cause of death is inherently one not related to 
the principal cause.  In determining whether the service-
connected disability contributed to death, it must be shown that 
it contributed substantially or materially, that it combined to 
cause death, or that it aided or lent assistance to the 
production of death.  38 C.F.R. § 3.312(c).  It is not sufficient 
to show that it casually shared in producing death, but rather it 
must be shown that there was a causal connection.  38 C.F.R. § 
3.312(c) (2009).

Finally, although the Board properly determined in the March 2009 
decision that the appellant is aware of what is necessary to 
prove her claim, in as much as the case is remanded, a fully 
content-compliant VCAA notice for a cause of death claim should 
be issued as part of the development directed.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.	Please send the appellant a corrective VCAA 
notice under 38 U.S.C.A. § 5103(a) (West 2002 
& Supp. 2010) and 38 C.F.R. § 3.159(b) (2009), 
that reiterates basic VCAA notice and also 
includes an explanation as to the information 
or evidence needed to establish a claim for 
the cause of death, as outlined by the Court 
in Hupp v. Nicholson, 21 Vet. App. 342 (2007).  

2.	Thereafter, and after giving the appellant an 
opportunity to respond, the AMC/RO shall refer 
the claims file to a cardiologist for a review 
and opinion.  Following a thorough review of 
the claims file, the cardiologist is to opine 
whether it is at least as likely as not, i.e., 
is there a 50/50 chance that the Veteran's 
cervical and/or lumbar degenerative joint 
disease with radiculopathy, to include pain 
associated therewith, contributed to the cause 
of his death.  The examiner is referred to the 
definition of a contributing cause set forth 
above.

Any opinion should be fully explained and the 
rationale provided.  In offering any opinion 
the cardiologist must carefully address the 
death certificate.

In preparing the requested opinion, the 
cardiologist must note the following: 

?	"It is due to" means 100 percent 
assurance of relationship.
1.	Please send the appellant a corrective VCAA 
notice under 38 U.S.C.A. § 5103(a) (West 2002 
& Supp. 2010) and 38 C.F.R. § 3.159(b) (2009), 
that reiterates basic VCAA notice and also 
includes an explanation as to the information 
or evidence needed to establish a claim for 
the cause of death, as outlined by the Court 
in Hupp v. Nicholson, 21 Vet. App. 342 (2007).  

2.	Thereafter, and after giving the appellant an 
opportunity to respond, the AMC/RO shall refer 
the claims file to a cardiologist for a review 
and opinion.  Following a thorough review of 
the claims file, the cardiologist is to opine 
whether it is at least as likely as not, i.e., 
is there a 50/50 chance that the Veteran's 
cervical and/or lumbar degenerative joint 
disease with radiculopathy, to include pain 
associated therewith, contributed to the cause 
of his death.  The examiner is referred to the 
definition of a contributing cause set forth 
above.

Any opinion should be fully explained and the 
rationale provided.  In offering any opinion 
the cardiologist must carefully address the 
death certificate.

In preparing the requested opinion, the 
cardiologist must note the following: 

?	"It is due to" means 100 percent 
assurance of relationship.
?	"It is at least as likely as 
not" means 50 percent or more.
?	"It is not at least as likely as 
not" means less than a 50 percent 
probability.
?	"It is not due to" means 100 
percent assurance of no relationship.

The cardiologist is further advised that the 
term "at least as likely as not" or a "50-50 
chance" does not mean "within the realm of 
medical possibility."  Rather, it means that 
the weight of medical evidence both for and 
against a conclusion is so evenly divided that 
it is as medically sound to find in favor of 
that conclusion as it is to find against it.

If the cardiologist is unable to provide an 
opinion, that fact must be stated and the 
reasons why an opinion cannot be provided 
explained.  That is, the cardiologist must 
specifically explain why any contributing 
causal relationship between the Veteran's 
death and his cervical and/or lumbar 
radiculopathy is unknowable.  The cardiologist 
is to attach a copy of his/her curriculum 
vitae to the report.

3.	Thereafter, the AMC/RO must review the 
claims file and ensure that the foregoing 
development actions, as well as any other 
development that may be in order, has been 
conducted and completed in full.  The AMC/RO 
should review the medical review report to 
ensure that it is in complete compliance 
with the directives of this REMAND.  If the 
report is deficient in any manner, AMC/RO 
must implement corrective procedures at 
once.

4.	Then review the appellant's claim de novo in 
light of the additional evidence obtained.  
If the claim is not granted to her 
satisfaction, send her and her representative 
a supplemental statement of the case and give 
them an opportunity to respond to it before 
returning the file to the Board for further 
appellate consideration.

The case should thereafter be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of this 
case.  The appellant need take no action unless otherwise 
notified.  VA will notify her if further action is required on 
her part.  She has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

In remanding this case, the Board acknowledges the appellant's 
testimony that the Veteran served in Vietnam.  It also 
acknowledges the fact that since the Court's January 2010 order, 
the Secretary, on March 25, 2010, proposed to amend 38 C.F.R. § 
3.309(e) in order to presumptively service connect those Veterans 
who developed ischemic heart disease (to include coronary artery 
disease, and arteriosclerotic heart disease) and who served on 
the land mass of the Republic of Vietnam.  75 Fed.Reg. 14,401 
(March 25, 2010).  Given that this regulation is merely a 
proposal, and not law, neither the Board, the RO, nor the AMC may 
apply it at this time.  

Significantly, however, in light of the cause of the Veteran's 
death, the argument the appellant presented at her hearing, and 
the fact that currently there is no evidence verifying that the 
Veteran actually set foot in the Republic of Vietnam, the 
appellant is strongly encouraged to find such evidence that would 
corroborate her assertion that he did so serve.  In this respect, 
she might consider contacting the United States Air Force 
Personnel Center at Randolph Air Force Base, Texas, to secure 
pertinent personnel records, orders reflecting temporary duty 
(TDY), and travel orders which may reflect service on the land 
mass of the Republic of Vietnam.  She should also consider 
contacting the Defense Finance and Accounting Service in 
Cleveland, Ohio, in an effort to secure any records revealing the 
Veteran's entitlement to tax exemptions based on service in the 
Republic of Vietnam and not based on service in Thailand. 


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

